Per curiam:

The respondent Titus M. Coan has interposed a motion for a rehearing in which he reiterates the same grounds contained in a like petition filed by the trustees. All of these questions have been disposed of "in our opinion on the petition of the trustees. See' ante p. 807. Coan claims to be aggrieved because of our refusal to permit the trustees to come to this court on his appeal. This refusal does not affect nor concern him and lays no foundation for granting him a rehearing. He had a full hearing in this court and while his actual interest in the subject-matter of the controversy is of the most trivial character yet we assumed jurisdiction and after considering the merits of his appeal directed an affirmance of the decree of the court below. He is entitled to nothing more.
Petition denied.